
	

113 HR 4747 IH: Global Health Worker Protection Act of 2014
U.S. House of Representatives
2014-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4747
		IN THE HOUSE OF REPRESENTATIVES
		
			May 28, 2014
			Ms. McCollum introduced the following bill; which was referred to the Select Committee on Intelligence (Permanent Select)
		
		A BILL
		To prohibit the use of global health activities to collect foreign intelligence, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Global Health Worker Protection Act of 2014.
		2.Prohibition on use of global health activities for intelligence gathering
			(a)ProhibitionThe Central Intelligence Agency and any other department or agency may not use health or
			 humanitarian workers or activities, including immunization and vaccination
			 campaigns, health education and surveillance, or direct health services,
			 in countries outside of the United States for the purpose of collecting
			 foreign intelligence.
			(b)Rule of constructionNothing in this Act shall be construed to restrict the provision of medical services to individuals
			 involved in authorized intelligence activities on behalf of the United
			 States.
			
